Case 4:19-cv-00033-AWA-LRL Document 6 Filed 07/26/19 Page 1 of 3 PageID# 74



                                                                                       FILED
                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF VIRGINIA                         JUL 2 6 2019

                                 NEWPORT NEWS DIVISION
                                                                                CLERK. US DISTRICT COURT
                                                                                       NORFOLK. VA



DAVID M. THOMPSON,

 Plaintiff,

V.                                                     Civil Action No.: 4:19cv33

U.S. JUSTICE DEPARTMENT,

 Defendant.




 PARTIES' PRETRIAL CONFERENCE REPORT RE: PROPOSED SCHEDULING ORDER



     Plaintiff("Thompson")and counsel for Defendant met and conferred briefly in person on

June 19, 2019, thereafter met and conferred sporadically by e-mail seven times, and met and

conferred for the last time by telephone on July 25, and the parties have made a good faith effort

at agreement. The parties hereby present their conference report re: proposed scheduling order:


Joinder: Neither party wishes to join another party.


Amendment: The parties are discussing amendment of pleadings. If Thompson decides he

wants to amend, he will submit to Defendant a proposed amended complaint by September 16.


Documents & Witnesses: Thompson served his Initial Disclosures of documents and witnesses

on June 19. Defendant served disclosure of documents as attachments to the Answer and will


serve a list of witnesses by September 16.


Experts: Neither party contemplates experts.
Case 4:19-cv-00033-AWA-LRL Document 6 Filed 07/26/19 Page 2 of 3 PageID# 75




Discovery: Thompson has served a Request for Production of Documents; Defendant has served

Objections, with no production within the 30 day limit; and Thompson might file a motion to

compel or for Vaughn Index. Vaughn v. Rosen.484 F2d 820(D.C. Cir. 1973). Thompson might

take two depositions and might serve requests for admission; neither the depositions nor the

requests for admission would concern the adequacy of the responses to Freedom ofInformation

Act("FOIA")requests, but instead would concern the timeliness of the FOIA responses. Pavne

Industries. Inc. v. United States. 837 F2d 486(D.C. Cir. 1988). Thompson proposes a discovery

deadline for four months, i.e., December 2. Defendant opposes all discovery.


Admissions & Stipulations: The parties are reviewing and considering possible admissions

and/or stipulations concerning: (a) withdrawal of three of Defendant's affirmative defenses

(alleged failure to state a claim, alleged failure to exhaust, and alleged mootness)in this suit

only;(b) withdrawal of Defendant's reliance on FOIA exemptions 1, 3-4,& 8-9 in this suit only;

and (c)possible withdrawal of Thompson's dispute on Justice Department withholdings or

redactions by the Office ofPublic Affairs & by the Justice Management Division concerning

only the matters alleged in the Complaint.

Settlement: The parties agree that settlement talks are premature at this time.

Time to File Motions for Summary Judgment: The parties propose that each party will have the

option to file a motion for summary judgment on or before December 16 and no later.

Trial Date: Thompson proposes a trial date of February 3, 2020. Defendant proposes that a trial

date be set, if needed, after all summary judgment motions have been decided; Defendant's

proposal, in the alternative to Thompson's proposal, is also agreeable to Thompson.
Case 4:19-cv-00033-AWA-LRL Document 6 Filed 07/26/19 Page 3 of 3 PageID# 76




Dated: July 26,2019                 7s/ David M. Thomson, PlaintirKJ

                                     dmiml@hotmail.com -- (757)920-5573


                                     1708 Carriage House Way, Williamsburg, VA 23188


Dated: July 26, 2019                 /s/ Virginia Van Valkenburg, Asst. U.S. Atty.


                                     Virginia State Bar No. 33258


                                     Counsel for Defendant


                                     101 West Main Street, Suite 8000


                                      Norfolk, VA 23510-1671


                                     Virginia.vanvalkenburg@,usdoi.gov - (757)441-6331


                                       CERTI FICATION


   I declare under penalty of perjury that no attorney, other than myself and Virginia Van

Valkenburg, has prepared or assisted in the preparation qfJEis document.

Dated: July 26,2019                  ^David M. ThompsoSvPlaintiff

                                 CERTIFICATE OF SERVICE


   I hereby certify that I served on counsel for Defendant a copy of the above by e-mail and mail

on July 26,2019.                    <" \        ly


                                  '""^David M. Thompson, Pl^ntiff
